Citation Nr: 1137174	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  07-03 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the residuals of mononucleosis, to include a swollen liver, swollen spleen, and gall bladder surgery.


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney at Law


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel



INTRODUCTION

The Veteran had active service from March 2001 to November 2001. 

This appeal comes to the Board of Veterans' Appeals (Board) from a March 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota, which denied the Veteran's claim for service connection for the residuals of mononucleosis.  During the pendency of this appeal, jurisdiction of these claims was transferred to the RO in Montgomery, Alabama.

This case previously reached the Board in March 2010, at which time the Board denied the Veteran's claim for entitlement to service connection for the residuals of mononucleosis, to include a swollen liver, swollen spleen, and gall bladder surgery.  The Veteran subsequently appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2011, the Secretary of Veterans Affairs and the Veteran, through her attorney, filed a Joint Motion for Remand (Joint Motion) to vacate the Board's March 2010 decision, and requested a remand to the Board for further action.  The Joint Motion was accepted by the Court in March 2011, and the Veteran's claim for service connection for the residuals of mononucleosis, to include a swollen liver, swollen spleen, and gall bladder surgery, has been returned to the Board for further consideration consistent with the Joint Motion.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

As indicated above, to accord compliance with the provisions of the Joint Motion, further development of the record is necessary.

First, the Veteran's attorney has indicated that certain relevant VA medical treatment records may be available in a letter in September 2011.  VA is generally required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A(a) (West 2002).  Specifically, VA is required to obtain relevant records held by any federal department or agency that the claimant adequately identifies and authorizes VA to obtain.  38 U.S.C.A. § 5103A(c)(3).  Furthermore, the Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

The Veteran's representative has indicated that relevant VA medical treatment records may be available from "CAVHCS, Montgomery, AL," dating from June 2009 to the present.  Therefore, the RO should obtain any relevant VA medical treatment records which date from June 2009 to the present, as these may have a bearing on the claims at issue.

Second, the Joint Motion has indicated the existence of a specific Social Security Administration (SSA) decision dated in February 27, 2008, which has not been associated with the record, and that this record indicates current treatment relevant to her claim.  The Board acknowledges that VA's duty to assist includes the responsibility to obtain any relevant records from the SSA.  38 U.S.C.A. § 5103A(c)(3); see also Voerth v. West, 13 Vet. App. 117, 121 (1999); Hayes v. Brown, 9 Vet. App. 67, 74 (1996); Golz v. Shinseki, 590 F.3d 1317, 1323 (2010) (indicating that VA is required only to obtain SSA records when they may be relevant to the claim).  There is no such decision or SSA evidence in the record.  As the Board's prior March 2010 decision has been vacated and remanded, and the record at this time now references relevant SSA records, clearly the duty to assist now requires an attempt to obtain such records.  Therefore, the AOJ should attempt to obtain all such records. 

Third, the Joint Motion indicted that a temporary file had been created and utilized by the RO, and indicated that such a temporary file might contain relevant information that should be associated with the record.  As such, the RO is directed to indicate if any separate record has been maintained apart from the record before the Board, and to indicate if all records contained within such a file are now associated with the record.

Fourth, the Joint Motion directed the Board to consider if a new VA medical examination be conducted in light of the new SSA evidence as asserted into record by the Joint Motion.  In this regard, the Joint Motion at the least presents evidence that further relevant treatment might exist, even if the records have not actually been associated with the record.  Furthermore, the Veteran's representative in September 2011 submitted additional relevant treatment records and medical treatise evidence, which may have some impact upon the outcome of a medical examiners review of the Veteran's claim.

Furthermore, the Board acknowledges that the Veteran's history of treatment for mononucleosis as well as other separately diagnosed disorders presents a complex disability picture.  In this regard, the Veteran's STRs clearly indicate that she was treated for mononucleosis during the period from June 2001 to August 2001.  The Board also notes a STR dated in July 2001 that indicates that she experienced "[u]nresolved mono."  Furthermore, the Veteran has provided private treatment records that indicate treatment for chronic cholecystitis and gallbladder surgery in 2005, as well as indications of subsequent relevant treatment.  

The AOJ provided the Veteran with a VA medical examination in January 2006.  The minimum standard for requiring a VA medical examination is "an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the appellant's service or with another service-connected disability."  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  Furthermore, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record).  

Therefore, the Board concludes that with the new evidence and contentions presented subsequent to the March 2010 decision, a new VA medical examination should be conducted and a new opinion provided.  The examination should be provided by a physician, preferably a relevant specialist who has not previously examined the Veteran, and the examiner must fully review the history and treatment of the Veteran's acquired mononucleosis and any other relevant history contained within the record or obtained subsequent to this remand, and provide a complete diagnosis and etiology for any relevant residuals of the Veteran's mononucleosis.

Accordingly, the case is REMANDED for the following action:

1.	Ask the Veteran to identify all health care providers that have provided relevant current treatment for the residuals of mononucleosis, to include a swollen liver, swollen spleen, and gall bladder surgery, and attempt to obtain records from each health care provider that she identifies, if such records are not already in the claims file.  

	Whether or not the Veteran has identified any new records, obtain all VA medical treatment records showing treatment for the residuals of mononucleosis, to include a swollen liver, swollen spleen, and gall bladder surgery, dating from June 2009 to the present.  All attempts to secure such records must be documented in the claims file.  If certain records are unavailable or simply do not exist, or further attempts to obtain them would be futile, this fact should be fully documented in the claims file.

2.	Request from the SSA any decision dated in February 2008 and all associated medical records regarding the Veteran's claim for disability benefits as relevant to her claim for service connection the residuals of mononucleosis, to include a swollen liver, swollen spleen, and gall bladder surgery.  If these records are unavailable, do not exist, or further attempts to obtain them would be futile, a negative reply to this effect is required and must be associated with the claims file.  

3.	Conduct a search for any temporary file created in conjunction with the Veteran's claim and maintained separately from the claims file at the RO, and indicate if such records are now associated with the claims file.  

	After this has been accomplished, prepare and place in the record a memorandum indicating:  

A)	that such a search has been conducted, and that 

B)	the steps taken to ensure that all relevant records maintained by the RO are now in the claims file.

4.	After all relevant records have been obtained, the Veteran should then be provided with a VA medical examination, by a relevant specialist, to determine the nature and etiology of any current residuals of mononucleosis, to include a swollen liver, swollen spleen, and gall bladder surgery, that the Veteran may be experiencing.

	The examiner should be (if possible) a physician who has not previously examined the Veteran.  The Veteran is hereby advised that a failure to report for her scheduled VA examination, without good cause, may have adverse consequences for her claim.  The examination should include any diagnostic testing or evaluation deemed necessary.

	The claims file must be made available to the examiner in connection with the examination.  The examiner should note in the examination report that pertinent documents in the claims file were reviewed in conjunction with the examination.  Any indicated relevant tests must be conducted.

	Based on a direct examination of the Veteran and comprehensive review of the claims file, please address the following issues regarding the Veteran's claim for the residuals of mononucleosis, to include a swollen liver, swollen spleen, and gall bladder surgery:

A)	Please provide a comprehensive review of the history of the Veteran's mononucleosis, as well as any relevant residuals including her treatment for a swollen liver, a swollen spleen, gall bladder surgery, and cholecystitis.  

B)	The examiner should also review any relevant history or contentions provided by the Veteran, as well as the medical records and treatise evidence submitted by the Veteran's attorney in September 2011.

	Then, address the following:

A)	Does the Veteran currently experience any disorder which may be characterized as a residual of her in-service mononucleosis?

B)	For any disorder found, is it at least as likely as not that any current residual of mononucleosis are the result of her military service, in particular the mononucleosis which the Veteran experienced from June 2001 to August 2001?

C)	Please fully explain any conclusion reached, citing the evidence of record and relevant medical authorities as necessary.  If no conclusive opinion can be provided, explain why.

	The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings of the examination and information obtained from a review of the record.  

5.	Following completion of the above development, review the Veteran's claims file and any new information obtained to ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further adjudication of the claims.

6.	Then, readjudicate the Veteran's claim for service connection for the residuals of mononucleosis, to include a swollen liver, swollen spleen, and gall bladder surgery.  If these claims are not granted to the Veteran's satisfaction, send her and her representative a supplemental statement of the case (SSOC) and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


